Colt, J.
There was evidence sufficient to warrant a jury in finding for the plaintiff. It is no objection to the action that the nominal plaintiff is not beneficially interested in the avails of the note. Possession of a negotiable promissory note payable to bearer is sufficient evidence of title. Pettee v. Prout, 3 Gray, 502. The privity which is required is shown when an action is brought in the holder’s name, with the assent of the party in interest and prosecuted for his benefit. Beekman v. Wilson, 9 Met. 434, 437. It can make no difference in the application of these rules that the beneficial interest is in the nominal plaintiff as administratrix. Exceptions overruled.